Citation Nr: 1608033	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  14-24 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1976 to November 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.

The Veteran appeared and testified at a hearing before the undersigned in June 2015.  A copy of the transcript of this hearing has been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Resolving reasonable doubt, the Veteran's bilateral hearing loss is related to noise exposure incurred in service.

2.  Resolving reasonable doubt, the Veteran's tinnitus is related to either noise exposure in service or his bilateral hearing loss.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 1111, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).
2.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1111, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for bilateral hearing loss and tinnitus, which represents a complete grant of the benefit sought on appeal.  Thus, no discussion of VA's duty to notify and assist is necessary.

The Veteran claims that he has bilateral hearing loss and tinnitus as a result of noise exposure incurred in service while working in his military occupational specialty (MOS) of armor crewman on tanks, as well as exposure to mortar and rocket fire while on training exercises.

The requirements for service connection for hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.  This regulation does not necessarily preclude service connection for hearing loss that first meets the regulation's requirements after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, a claimant who seeks to establish service connection for a current hearing disability must show, as is required in a claim for service connection for any disability, that a current hearing disability is the result of an injury or disease incurred in service, the determination of which depends on a review of all the evidence of record including that pertinent to service.  38 U.S.C.A. §§ 1110 and 1131; C.F.R. §§ 3.303 and 3.304; Hensley, 5 Vet. App. at 159-60.  If medical evidence sufficiently demonstrates a medical relationship between the veteran's in-service exposure to loud noise and his current disability, it would follow that the veteran incurred an injury in service and the requirements of 38 U.S.C.A. §§ 1110 are satisfied.  Hensley, 5 Vet. App. at 160.

With regard to the Veteran's claimed noise exposure in service, the Board finds that his MOS is consistent with his report of the work he performed as a tank crewman.  The Board also finds that the Veteran's report of exposure to tank rounds and mortar fire is credible and consistent with his service.  Consequently, the Board concludes that the Veteran had noise exposure while on active duty.

The medical evidence of record consists of a November 2011 VA examination report and a January 2011 private audiology test and opinion.  While the VA examiner noted mild hearing loss, the results did not meet the provisions of 38 C.F.R. § 3.385.  However, the VA examination results were very close to the minimum requirements of 38 C.F.R. § 3.385.  The private audiology test also showed mild bilateral hearing loss; however, the results were slightly worse and did meet the provisions of 38 C.F.R. § 3.385.  Based on the benefit of the doubt rule, the Board finds that the evidence demonstrates that the Veteran has mild bilateral hearing loss and, therefore, the provisions of 38 C.F.R. § 3.385 are met for a disabling hearing impairment.  In addition, this evidence demonstrates the Veteran is diagnosed to have tinnitus.

The Board acknowledges that the service treatment records do not demonstrate that the Veteran had hearing loss as defined in 38 C.F.R. § 3.385 during service, nor do they show any complaints of tinnitus.  Consequently, a VA examination with a medical opinion was obtained.  At the VA examination, the Veteran reported noise exposure in service.  He reported that his post-service occupation was at an electronic parts manufacturer where the work was completed in "quiet" rooms.  He reported no recreational noise exposure.  The VA examiner opined that the Veteran's hearing loss and tinnitus are less likely as not caused by or a result of noise exposure during service.  The examiner relied on the entrance and separation examination results.  The rationale did not address the actual in-service noise exposure the Veteran experienced.  Also, the rationale included a statement that the Veteran was a hunter post-service.  The Veteran has since denied ever saying that or ever having hunted.

In contrast, the Veteran has submitted a private medical opinion.  In a January 2011 report, an audiologist stated that the Veteran's bilateral sensorineural hearing loss is consistent with a history of noise exposure and the military noise exposure is a "contributing factor" to his hearing loss and tinnitus.

After considering all the evidence of record, the Board finds that it is at least in equipoise that the Veteran's current bilateral hearing loss and tinnitus are related to the noise exposure he incurred during his period of active duty.  With regard to his bilateral hearing loss, there is both negative and positive evidence.  Although the VA examiner provided a negative medical opinion, the reliance solely on no evidence of hearing loss shown in service renders the medical opinion insufficient since hearing loss does not need to be shown in service for service connection to be established.  Hensley, supra.  Furthermore, the private audiologist stated that the Veteran's bilateral hearing loss and tinnitus are consistent with noise exposure/acoustic trauma and the evidence of record only shows noise exposure or acoustic trauma in service.  Thus, resolving reasonable doubt in the Veteran's favor, the Board concludes that service connection for his bilateral hearing loss and tinnitus is warranted.  See 38 C.F.R. § 3.102.

In conclusion, the Board resolves reasonable doubt in the Veteran's favor that his current bilateral hearing loss and tinnitus are related to his noise exposure during his active duty service.  Service connection for bilateral hearing loss and tinnitus is, therefore, granted.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


